1

2

3                                 UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                    ***

6     FRANK P. BIRCH, JR.,                                   Case No. 2:20-cv-01776-GMN-DJA

7                                      Plaintiff,                       ORDER
             v.
8

9     STATE OF NEVADA,

10                                  Defendant.

11
            This matter has been referred to the Court for the limited purpose of determining
12
     whether Plaintiff’s in forma pauperis status should continue on appeal. (ECF No. 11). This
13
     Court certifies that Plaintiff’s appeal would be frivolous or would not be taken “in good
14
     faith” pursuant to 28 U.S.C. § 1915(a)(3). Plaintiff’s in forma pauperis status should be
15
     revoked on appeal. See Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002)
16
     (stating in pertinent part that revocation of in forma pauperis status is appropriate where
17
     the district court finds the appeal to be frivolous).
18
            DATED THIS        8    Day of     July     2021.
19

20

21                                                                                      ___
                                                    GLORIA M. NAVARRO
22                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
